Citation Nr: 0912611	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO. 03-32 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The Veteran had active military service from June 1972 to 
June 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA). The 
issue of entitlement to service connection for hepatitis C 
was denied by the Board in a June 2006 decision. In the same 
decision, the Board remanded the matter of entitlement to 
service connection for a low back disability.

Pursuant to the terms of a Joint Motion for Remand, a 
September 2007 Order of the Court of Appeals for Veterans 
Claims vacated the part of the June 2006 Board decision which 
denied entitlement to service connection for hepatitis C.


FINDINGS OF FACT

1. A low back disability was not incurred in or aggravated 
during Veteran's active military service.

2. Hepatitis C was not incurred in or aggravated during the 
Veteran's active military service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a low back disability are not met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2008).

2. The criteria for the establishment of service connection 
for hepatitis C are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In August 2002, September 2002, June 2006, and April 2008 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating, and earlier effective date 
claims, as well as specifying what information and evidence 
must be submitted by him and what information and evidence 
will be obtained by VA.

All the notice was not timely. In particular, the notice 
regarding how a disability rating and effective date would be 
assigned in the event that service connection was granted was 
not provided until after issuance of the rating decision on 
appeal. However, the Board finds that the Veteran was not 
prejudiced by this timing error because the denial of the 
service connection claim in this appeal renders moot any 
question as to the appropriate disability rating and 
effective date to be assigned. Moreover, the Veteran's claim 
was readjudicated in December 2008 after receiving 
appropriate VCAA notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and multiple VA examination reports. 
Therefore, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Given these matters of record, the 
veteran has had a meaningful opportunity to participate in 
the development of the claim. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Low Back

Under 38 C.F.R. § 3.304(b), the Veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. Only such 
conditions as are recorded in examination reports are to be 
considered as noted. When no preexisting condition is noted 
upon entry into service, the Veteran is presumed to have been 
sound upon entry. VA may only rebut this presumption of 
soundness by clear and unmistakable evidence that the 
Veteran's disability was both preexisting and not aggravated 
by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004) (emphasis added). A mere history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions. See 38 
C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995). 

The Veteran's June 1972 enlistment examination report shows 
that although the Veteran reported a history of an injury to 
his back, there was no notation of low back abnormality on 
clinical examination. The Board finds, therefore, that the 
presumption of soundness attaches in this case. Consequently, 
the Board must now determine if there is clear and 
unmistakable evidence that the disability in question both 
pre-existed service and was not aggravated during service.

Pre-service entry, private medical records dated in 1971 show 
that the Veteran reported injuring his cervical spine. The 
Veteran provided a history of being in a pre-service 
automobile accident and it appears that the Veteran's private 
physician submitted a statement showing the Veteran 
complained of and was treated for lumbar spine pain in 1972 
as a result of a motor vehicle accident. The statement noted 
that x-rays taken of the Veteran's lumbar spine at the time 
of the accident were within normal limits. The diagnosis was 
lumbar sprain.

Based on this evidence, the Board finds that VA has not met 
its burden of showing by clear and unmistakable evidence that 
the Veteran's low back disability pre-existed service. Thus, 
the Board must now examine whether the Veteran's current back 
disability is directly related to his period of active duty 
service. 

The Veteran alleges that his current back disability is 
related to injuries and/or back complaints from his active 
duty service period; however, questions of diagnosis and 
etiology are within the province of trained medical 
professionals. Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994). As the Veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

The July 2006 VA examination report shows that the Veteran 
reported injuring his back in service in 1973 when a 
surfboard fell down on top of him, injuring his low back. The 
Veteran reported a second incident was dropping down a 15-
foot embankment in a vehicle. The examiner noted that this 
incident was not recorded in the Veteran's military records. 
The Veteran also reported having back pain after marching 
while carrying more weight than usual due to a shortage of 
men in his unit. After examining the Veteran and taking x-
rays, the examiner opined as follows: "I think his back 
injury is related to the patient's lumbar symptoms so I do 
not think the cervical spine injury when the patient was 16 
is related. However, I am unable to determine definitively if 
an injury to his lumbar spine in 1972 might be related to his 
current symptoms. I do not have x-rays to review; however, I 
think that if it was indeed a mild lumbosacral strain that it 
is probably less likely than not that his injury is the cause 
of his current lumbar symptoms."

Because the July 2006 medical opinion was uncertain, VA 
obtained a second medical opinion in October 2008. The 2008 
examination report reflects that the Veteran reported three 
different back injuries during service. The examiner noted 
that only one injury was noted in the Veteran's service 
treatment records (STRs). The examiner also noted that the 
Veteran had a back injury prior to service, but that the back 
was "asymptomatic." Additionally, the examiner noted the 
Veteran had three back surgeries since discharge from active 
duty service. After physical examination, the examiner opined 
that it was less likely than not the Veteran's back 
disability is related to his in-service lumbar strain. The 
examiner noted that the Veteran was 53 years old and had 
incurred multiple back surgeries. He noted that these types 
of disabilities can be from age-related changes or other 
normal activities of life. He also noted that the pre-service 
cervical injury in 1971 from wrestling and the automobile 
accident in March 1972 with a diagnosis of lumbar strain were 
less likely than not contributory to his current back 
disability.

The July 2006 and October 2008 medical opinions are the only 
two competent medical opinions of record which address the 
salient issue of whether or not the Veteran's current back 
disability is related to his active duty service period, 
including the in-service back strain. The opinion from the 
July 2006 VA examination report is not specific so as to 
ascertain if it weighs in favor of or against the Veteran's 
claim. The October 2008 medical opinion, however, clearly 
weighs against the Veteran's claim and there are no contrary 
competent medical opinions of record. The Board finds, 
therefore, that the preponderance of the evidence weighs 
against the Veteran's claim. It follows that entitlement to 
service connection for a back disability is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Hepatitis C

The Veteran seeks service connection for Hepatitis C. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Veteran was first diagnosed with hepatitis C in 1997. The 
Veteran states he has never used intravenous drugs and the 
record does not dispute his account. However, the Veteran 
alleges that he contracted hepatitis C as a result of 
stepping on syringes that were used by heroin addicts in 
service. 

During a personal hearing in July 2004, the Veteran alleged 
that while in service he removed syringes that were stuck in 
heroin addicts' arms and guarded addicts who had been caught 
and were handcuffed to their beds (as he stated was the only 
Army protocol for dealing with heroin addicts at the time). 
The Veteran also alleges that those handcuffed addicts became 
violent and scratched and bit him. In his appeal to the 
Board, he stated that he also was exposed to hepatitis C 
while shaving people that were being transported for trial.

The Veteran's account is wholly incredible in several 
particulars. Firstly, the Veteran's service medical records 
are negative for treatment or complaint of injuries relating 
to stepping on syringes, being scratched, bitten or injured 
while shaving others. Moreover, while the Veteran's military 
occupational specialty was that of light weapons infantryman, 
the entirety of his military service was spent in the Federal 
Republic of Germany and he has no combat service. Thus, his 
account may not be presumed credible under the provisions of 
38 U.S.C.A. § 1154(b) Cf. See 38 U.S.C.A § 1154(b) (Providing 
in substance that in the case of Veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran. Service- connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d). 

The Veteran's mother also reports in several letters of 
record that the Veteran told her that immunizations provided 
by the military were given with dirty needles used on 
multiple people and that he could see blood and tissue on the 
needles as he was being administered the immunizations.

While the Veteran and his mother are competent to report 
matters which a layperson may perceive, their accounts are 
not credible when evaluated in light of the totality of the 
record. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(Observing that "[o]nce evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.") Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (In the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of 
the Veteran. See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997); (Holding that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence.").  

The statements provided by the Veteran, as well as his 
mother, are inherently incredible. It is wholly unworthy of 
belief that medical services personnel of the U.S. military, 
in a peacetime environment and engaged in an activity 
directed towards ensuring the health of its members, would 
engage in such patently negligent performance of their duties 
so as to not ensure the hygiene of such immunizations. As to 
the Veteran's account of "stepping on needles" used by 
heroin addicts, it is also inherently incredible that the 
Veteran, presumably knowing of his roommates' predilections, 
would not have immediately reported to sick call, instead 
waiting over 20 years in this attempt to gain VA 
compensation.

The Veteran's allegations are contradicted by his STRs which 
show that the Veteran never made a single complaint related 
to being stuck by an infected needle or scratched or bitten 
by other servicemen who were heroin addicts. In fact, the 
Veteran's January 1975 discharge examination report shows 
that the Veteran himself reported being in good health. 
Additionally, upon clinical examination in 1975, the 
Veteran's skin was found to be negative of identifying body 
marks, scars or tattoos (such as would be left by human bite 
or scratch marks) except for a tattoo on the Veteran's left 
arm and a scar on the Veteran's lower leg which corresponds 
to the pre-service automobile accident. 

Given that that the Veteran's allegations are contradicted by 
the objective evidence of record, the November 2002 report 
from Dr. R.V.B. of QTC, which states the Veteran reports he 
contracted hepatitis through "occupational exposure" while in 
the Army, is not competent evidence of such exposure because 
the factual basis upon which the medical opinion is based 
("occupational exposure" in the Army) is incorrect. Swan v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).

The lack of probative value assigned to this medical opinion 
by the Board is not based upon a finding that the Veteran's 
allegations of in-service bites, scratches, and needle 
injuries are not corroborated by contemporaneous medical 
evidence, but rather is based upon a finding that the 
Veteran's allegations of in-service "occupational exposure" 
which form the factual basis of the medical opinion are not 
credible because they are contradicted by the other evidence 
of record which shows non-combat service in Germany, intact 
skin showing no signs of bite or scratch marks upon 
discharge, and no evidence of reporting to sick call that he 
had been stuck with needles which he knew were used by heroin 
addicts. In Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005), the Court reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the Veteran if they have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the Veteran that 
formed the basis for the opinion. 

Expert and informed medical opinion evidence is necessary to 
establish the etiology of a disability. The explicit or 
implicit opinion of the physician that the appellant is 
truthful is not necessarily probative as to the facts of the 
account.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  Moreover, while a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant); see also Jones (Stephen) v. West, 12 Vet. App. 383 
(1999); (where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386).

Because the Veteran is not competent to provide such medical 
evidence, his statements concerning the etiology of his 
disability are insufficient to demonstrate the in-service 
incurrence of those disabilities. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). For the 
same reason, none of the lay statements submitted on behalf 
of the Veteran is sufficient to establish an in-service 
etiology for the Veteran's hepatitis C because none of the 
authors is a medical professional.

An opinion as to medical etiology must be based on competent 
medical evidence. "Competent medical evidence" means, in 
part, evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The 
record is devoid of any such medical opinion providing a 
nexus between the Veteran's current diagnosis of hepatitis C 
and his military service.

For the Board to conclude that the Veteran's disorder had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993). It has been observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).


There is no competent evidence to suggest that the Veteran's 
hepatitis C, which first manifested many years after service, 
is related to any events in service. In reaching this 
decision, the Board has considered the "benefit-of-the-doubt 
doctrine;" however, as the preponderance of the evidence is 
against the claim, the doctrine does not apply. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disability is denied.

Service connection for hepatitis C is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


